DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0113051, filed on 09/11/2019 in Korea.

	Information Disclosure Statement
The IDS filed on 03/10/2020; and 10/16/2020 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 03/10/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 9-10, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin [US 7,611,109].
Regarding claim 1, Lin discloses a wall mount (40, figures 1-2) comprising:
a first bracket (a right vertical bracket has a right hole 41, figures 1-2) mountable on a wall (the wall mount should mount on a wall, col. 1, lines 37-38) and coupleable to an apparatus (20, figures 1-2) to be mounted on the wall;
a second bracket (a left vertical bracket has a left hole 41, figures 1-2) mountable on the wall and coupleable to the apparatus to be mounted on the wall; and
a guide member (a top (or bottom) horizontal bracket connects to the first and second brackets, figures 1-2) including first, second, third and fourth guide coupling portions (a plurality of coupling holes disposed along the top horizontal guide member, figures 1-2; for instance, a first coupling portion is a right hole end on the top horizontal guide member, a second coupling portion is a left hole end on the top horizontal guide member, a third coupling portions is an adjacent hole to the first coupling portion, and a fourth coupling portion is an adjacent hole to the second coupling portion, figures 1-2) aligned with each other along the guide member with the third and fourth guide coupling portions between the first and second guide coupling portions, the third guide coupling portion between the first guide coupling portion and a center of the guide member, and the fourth guide coupling portion between the second guide coupling portion and the center of the guide member (a center portion of the top guide member is located between the first and second brackets, figures 1-2),
wherein the first bracket is coupleable to either the first guide coupling portion or the third guide coupling portion and the second bracket is coupleable to either the second 
Regarding claim 7, Lin discloses wherein the guide member has a first end and a second end (figures 1-2), with the first guide coupling portion being closer to the first end than the second guide coupling portion, and the second guide coupling portion being closer to the second end than the first guide coupling portion, the first bracket includes a first inserting portion in which the first end is insertable to allow the first bracket to be coupled to either the first guide coupling portion or the third guide coupling portion, and the second bracket includes a second inserting portion in which the second end is insertable to allow the second bracket to be coupled to either the second guide coupling portion or the fourth guide coupling (figures 1-2).
Regarding claim 9, Lin discloses a display apparatus (figures 1-2) comprising: 
a display (20, figures 1-2); and 
a wall mount (40, figures 1-2) including: a first bracket (a right vertical bracket has a right hole 41, figures 1-2) mountable on a wall (the wall mount should mount on a wall, col. 1, lines 37-38) and coupleable to the display, a second bracket (a left vertical bracket has a left hole 41, figures 1-2) mountable on the wall and coupleable to the display, and 
wherein the guide member is configured to adjust the distance so that, when the first bracket and the second bracket are being mounted on the wall, mounting positions of the first bracket and the second bracket on the wall are adjustable (the distance is between the first and second brackets being adjustable based on various coupling portions on the guide members, figures 1-2),
the wall mount thereby being configured to, when the first bracket and the second bracket are mounted on the wall at the mounting positions and coupled to the display, mount the display on the wall (figures 1-2).
Regarding claim 10, Lin discloses wherein the display includes: a first holder (10, figures 1-2) coupleable to the first bracket to couple the first bracket to the display, and a second holder (221, figures 1-2) coupleable to the second bracket to couple the second bracket to the display.
Regarding claim 14, Lin discloses wherein the guide member includes: first, second, third and fourth guide coupling portions (a plurality of coupling holes disposed along the top horizontal guide member, figures 1-2; for instance, a first coupling portion is a right hole end on the top horizontal guide member, a second coupling portion is a left hole end on the top horizontal guide member, a third coupling portions is an adjacent hole to the first coupling portion, and a fourth coupling portion is an adjacent hole to the second coupling portion, figures 1-2) aligned with each other along the guide member with the 
Regarding claim 15, Lin discloses wherein the first bracket is coupleable to the first guide coupling portion or the third guide coupling portion to couple the guide member to the first bracket, and the second bracket is coupleable to the second guide coupling portion or the fourth guide coupling portion to couple the guide member to the second bracket (the first and second brackets may adjustable by on a plurality of coupling portions on the top horizontal guide member, figures 1-2).
Regarding claim 20, Lin discloses a wall mount (40, figures 1-2) comprising:
a first bracket (a right vertical bracket has a right hole 41, figures 1-2) mountable on a wall (the wall mount should mount on a wall, col. 1, lines 37-38) and coupleable to a display;
a second bracket (a left vertical bracket has a left hole 41, figures 1-2) mountable on the wall and coupleable to the display; and
a guide member (a top (or bottom) horizontal bracket connects to the first and second brackets, figures 1-2) coupleable to the first bracket and the second bracket so that, when the guide member is coupled to the first bracket and the second bracket, the guide member separates the first bracket and the second bracket by a distance (a distance is disposed between the first and second brackets, figures 1-2), wherein the guide member is configured to adjust the distance so that, when the first bracket and the 
the wall mount thereby being configured to, when the first bracket and the second bracket are mounted on the wall at the mounting position and coupled to the display, mount the display on the wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee et al. [US 2017/0202097].
Regarding claim 3, Lin discloses the claimed invention except for a magnetic body configured to be mounted on the wall so that, when the magnetic body is mounted on the wall with the first bracket and the second bracket mounted on the wall and coupled to the apparatus, the magnetic body is positioned to correspond to a magnet on the apparatus.
Lee et al., disclose a mounting mechanism (figures 8-9) connecting between a display apparatus (101, figure 9) and a wall mount (801, figures 8-9) through a pair of magnet (130 & 810, figure 9), wherein a magnetic body (810, figures 8-9) is mounted on 
It would have been to one of ordinary skill in the art at the time the invention was made to use the magnet coupler design of Lee et al. on the display apparatus and wall mount of Lin, for the purpose of facilitating installation the display apparatus on the wall.
Regarding claim 17, Lin discloses the claimed invention except for wherein the display includes a magnet, and the wall mount includes a magnetic body configured to be mounted on the wall so that, when the magnet body is mounted on the wall with the first bracket and the second bracket mounted on the wall and coupled to the display, the magnetic body is positioned to correspond to the magnet of the display.
Lee et al., disclose a mounting mechanism (figures 8-9) connecting between a display apparatus (101, figure 9) and a wall mount (801, figures 8-9) through a pair of magnet (130 & 810, figure 9), wherein a magnetic body (810, figures 8-9) is mounted on the wall (801, figures 8-9) and wherein a magnet (130, figure 9) is mounted on a rear of the display apparatus (101, figure 9).
It would have been to one of ordinary skill in the art at the time the invention was made to use the magnet coupler design of Lee et al. on the display apparatus and wall mount of Lin, for the purpose of facilitating installation the display apparatus on the wall.

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yoshida [US 8,979,049].
Regarding claim 4, Lin discloses wherein the first bracket includes a first adjusting slit (a right mounting hole 41, figures 1-2) disposed with respect to a direction of gravity and 
	Lin discloses the claimed invention except for the first/second adjusting slit(s) is formed of inclined shape.
	Yoshida discloses a wall mount assembly (2, figures 1-3) coupled to a display apparatus (1, figures 1-3), comprising first and/or second bracket(s) (3, figures 1 and 3), wherein the first and/or second bracket(s) comprises at least one adjusting slit being formed of inclined shape (figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the inclined slit design of Yoshida in the first and second brackets of Lin, for the purpose of controlling an installed motion between the display apparatus and the wall mount.
Regarding claim 8, Lin discloses the first bracket includes a first hole into which a first coupling member is insertable to mount the first bracket on the wall, and the second bracket includes a second hole into which a second coupling member is insertable to mount the second bracket on the wall (figures 1-2).
Lin discloses the claimed invention except for wherein the guide member includes an installation hole formed in the center.
Yoshida discloses the wall mount assembly (2, figure 1) coupled to the display apparatus (1, figure 1), comprising first and/or second guide members(s) (a top and/or a 
It would have been to one of ordinary skill in the art at the time the invention was made to add the installation hole at the center or the guide member of Lin, as suggested by Yoshida, for the purpose of attaching the wall mount on the wall.
Regarding claim 12, Lin discloses the claimed invention except for wherein the first bracket includes a separation preventing member configured to prevent the first holder from escaping from the first bracket when the display is mounted on the wall by the wall mount, the separation preventing member including a material with elasticity.
Yoshida discloses wherein the first and/or second bracket(s) includes a separation preventing member (7b, figures 1-5) configured to prevent the first holder from escaping from the first bracket (figures 4-5) when the display is mounted on the wall by the wall mount, the separation preventing member including a material with elasticity.
It would have been to one of ordinary skill in the art at the time the invention was made to use separation preventing member design of Yoshida in the bracket of Lin, for the purpose of securing the display apparatus on the wall mount assembly after installation.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 11, Lin discloses the claimed invention except for wherein the first holder and the second holder are positioned in higher locations than a center in an up-down direction of a rear surface of the display.
In re Japikse, 86 USPQ 70.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xue [US 8,297,571].
Regarding claim 13, Lin discloses the claimed invention except for a handle to support the display when the display is being coupled to the first bracket and the second bracket.
	Xue discloses the display apparatus (91, figures 1A-1D and 2-4) a handle (a bottom extension portion of the display device 91, figures 1A-1D) to support the display when the display is being coupled to first and second brackets (13, figures 1A-1D).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the handle on the display of Lin, as suggested by Xue, for the purpose of enabling installation the display apparatus on the wall mount assembly.
 
Allowable Subject Matter
Claims 2, 5-6, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

 	The claim 5 discloses the combination features of “wherein the first bracket comprises: a first catching portion configured so that, when the first bracket is coupled to either the first guide coupling portion or the third guide coupling portion, the first catching portion is supported in a direction of gravity by the first guide coupling portion or the third guide coupling portion to which the first bracket is coupled; and a first limiting portion configured so that, when the first bracket is coupled to either the first guide coupling portion or the third guide coupling portion, the first limiting portion limits horizontal movement of the first guide coupling portion or the third guide coupling portion to which the first bracket is coupled.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 6 discloses the combination features of “wherein the second bracket comprises: a second catching portion configured so that, when the second bracket is coupled to either the second guide coupling portion or the fourth guide coupling portion, the second catching portion is supported in a direction of gravity by the second guide coupling portion or the fourth guide coupling portion to which the second bracket is coupled; and a second limiting portion configured so that, when the second bracket is coupled to either the second guide coupling portion or the fourth guide coupling portion, the second limiting portion limits horizontal movement of the second guide coupling 
The claim 16 discloses the combination features of “wherein the guide member is made of a material that is lighter than a material of the first bracket and a material of the second bracket.”  These features, in conjunction with other features, as claimed in the claim 9, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 18 discloses the combination features of “a guide bracket including first, second, third and fourth guide coupling portions aligned with each other along the guide member with the third and fourth guide coupling portions between the first and second guide coupling portions, the third guide coupling portion between the first guide coupling portion and a center of the guide bracket, and the fourth guide coupling portion between the second guide coupling portion and the center of the guide bracket, a first extension bracket having a first end portion coupleable to either the first guide coupling portion or the third guide coupling portion, and a second end portion coupleable to the first bracket, and a second extension bracket having a first end portion coupleable to either the second guide coupling portion or the fourth guide coupling portion, and a second end portion coupleable to the second fixing bracket.”  These features, in conjunction with other features, as claimed in the claim 9, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 19 depends on the allowed claim 18.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo et al. [US 2016/0348832] disclose wall mount plate of display apparatus;
Shin [US 2006/0231711] discloses wall mount for display apparatus; and
Jung et al. [US 2007/0007413] disclose support apparatus for display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/Hung S. Bui/
Primary Examiner, Art Unit 2841
01/12/2022